Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zakikhani et al. US 5,688,429 (Zakikhani).

Considering claims 1 – 14 and 18, Zakikhani teaches at [Col. 1, 58 – 67 and Col. 2, 1 – 22] a composition adapted to coffer flame-retardant and fabric-softening properties on a textile material, in which said composition comprises the product obtained by the reaction of (a) a tetrakis (hydroxyorgano) phosphonium sulfate or THPS, such as tetrakis (hydroxymethyl) phosphonium sulfate; (b) an amide selected from the group consisting of urea and thiourea; and (c) an aliphatic, hydroxyl-reactive compound containing at least one alkyl group having from 12 to 30 carbon atoms, such as amine. Further, Zakikhani teaches a method for making the aforesaid composition, in which the method comprises the following stages: 
(i) placing the THPS (a) in a vessel and adjusting its pH to about 6.0 by the addition of an inorganic base; (ii) dissolving in the THPS salt/base solution the amide (b); (iii) adding the compound (c) to the mixture [(a)+(b)]; (iv) maintaining the mixture [(a)+(b)+(c)] at an appropriate temperature for a time sufficient to bring about the formation of a condensation product between (a) and (b); (v) cooling the product; and (vi) adding sufficient water to the product to make a stable solution of said product.
Moreover, Zakikhani is silent regarding the limitation in claims 1 and 4, requiring that the formaldehyde content in the composition is less than 0.1 and 0.01 %. However, because the prior art composition is prepared by the same components in the same process, this property is expected to be inherently present in Zakikhani’s composition. 

Considering claims 15 and 17, although Zakikhani recognizes that that the adjustment of the pH of the THPS to about 6.0 may render the salt more reactive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed pH of about 4.5 or 5.0 – 5.5 is critical and has unexpected results. In the present invention, one would have been motivated to optimize the pH of the THPS motivated by the desire to optimize the softness or drape of the treated fabrics.  


Considering claims 16 and 19, Zakikhani recognizes the need of maintaining the mixture [(a)+(b)+(c)] at an appropriate temperature for a time sufficient to bring about the formation of a condensation product between (a) and (b), and teaches in the examples temperatures between 105 and 130 degrees C. Further, Zakikhani recognizes in stage (iv) of the method, that the mixture may, for example, be maintained at reflux temperature for 3 to 4 hours. This stage may be carried out at atmospheric pressure or at a pressure higher than atmospheric, e.g. around 1.25 bar. Therefore, it would have been obvious to one of skill in the art before the effective filing dated of this application to select a particular pressure/temperature setting, including temperatures below 100 degrees C in Zakikhani’s process when it is desired to optimize the formation of a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786